Elliott, J.
It appears from the appellant’s complaint that she and the appellee were married in June, 1867; that they lived together as husband and wife until 1874, when the husband "became insane, and since that time has been confined in the hospital for the insane, and has wholly failed to provide appellant with food, clothing or shelter.
Appellant is not entitled to a divorce. Insanity is no reason for dissolving the marriage. The statute does not make it one of the grounds for divorce, and surely no principle of justice or morality will justify the severance of the marital ties for any such cause. The judgment and conscience revolt at the thought that such a terrible affliction should be deemed cause for separating the wife from the husband. Divorces are granted not because of misfortune, but because of fault. It would be a barbarous code that would allow the wife to put aside the husband because stricken by such an awful calamity as the loss of reason.
There is no merit in the argument that the statute requires that a divorce be granted in all cases where the husband fails to provide for the wife. The statute was not meant to apply to cases where the inability to make provision arises from mental or physical disease.
Judgment affirmed.